Case: 21-40325     Document: 00516163758         Page: 1     Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    January 12, 2022
                                  No. 21-40325                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Freddie Galan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:20-CR-1266-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Freddie Galan challenges his guilty-plea conviction for conspiring
   with intent to distribute 500 grams or more of methamphetamine. He
   primarily contends that the factual basis was not sufficient under Federal
   Rule of Criminal Procedure 11(b)(3) to support his conviction.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40325      Document: 00516163758           Page: 2       Date Filed: 01/12/2022




                                     No. 21-40325


          Because Galan raises his challenge for the first time on appeal, we
   review for plain error, “examining the entire record for facts supporting the
   guilty plea and drawing reasonable inferences from those facts to determine
   whether the conduct to which the defendant admits satisfies the elements of
   the offense charged.” United States v. Escajeda, 8 F.4th 423, 426 (5th Cir.
   2021). We may consider, inter alia, the facts contained in the plea colloquy,
   the presentence report (PSR), and the sentencing hearing. United States v.
   Barton, 879 F.3d 595, 599 (5th Cir. 2018).
          Contrary to Galan’s contentions, his plea colloquy and the PSR
   establish that the conspiracy at issue predated the cooperation of co-
   conspirator Jesus Mares with the Government. See United States v. Asibor,
   109 F.3d 1023, 1032 (5th Cir. 1997) (observing that an individual who
   eventually cooperates with Government “may have been a part of the
   continuing conspiracy prior to becoming an informer”). The PSR likewise
   describes communications, contained on Galan’s cell phone, between Galan
   and an unidentified individual with a Mexico-based phone number discussing
   an apparent narcotics operation. See Escajeda, 8 F.4th at 427 (observing that
   defendant can be convicted of conspiring with individual whose name is
   unknown). Finally, the large quantity of drugs at issue—approximately 70
   kilograms of methamphetamine—provides strong circumstantial evidence
   from which the existence of the conspiracy may be inferred. See id. Galan
   fails to show plain error. See id. at 426; Barton, 879 F.3d at 599.
          Because Galan’s challenges to the voluntariness of his plea and the
   effectiveness of his trial counsel are both premised upon his meritless factual-
   basis contentions, those remaining claims likewise fail. See United States v.
   Kimler, 167 F.3d 889, 893 (5th Cir. 1999) (holding that counsel cannot render
   ineffective assistance by failing to raise meritless claim).
          The judgment of the district court is AFFIRMED.




                                           2